Citation Nr: 1315285	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  09-43 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa



THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder with depressive symptoms (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1949 to June 1952.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that proceeding is of record.  

In a March 2013 written submission, the Veteran's representative indicated that the Veteran was withdrawing his request for a hearing before the Board, which he originally made in his November 2009 substantive appeal (VA Form 9).  The Veteran has not submitted another request for a Board hearing since the March 2013 submission.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (2012).

During the pendency of this appeal, the Veteran submitted a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), but the RO denied that claim in a December 2012 rating decision.  A review of the record indicates that the Veteran has not expressed disagreement with that determination to date.  See 38 C.F.R. § 20.201.  The Board does note the Court's holding that, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, in this case, the Veteran has not raised the issue of unemployability since the December 2012 rating decision.  Accordingly, the issue of entitlement to TDIU is not currently before the Board.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence pertinent to the issue on appeal, to include VA mental health treatment records dated since February 2010.  This evidence was considered by the RO in the February 2013 supplemental statement of the case (SSOC).  As such, the Board will consider this additional evidence in conjunction with this appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD has been productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), but not occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With regard to claims for increased disability ratings for service-connected conditions, the law requires VA to notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing her or his entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Nevertheless, the Veteran in this case is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify has been satisfied with respect to the issue of entitlement to higher initial evaluation for PTSD.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  He has not identified any available, outstanding records that are relevant to the claim being decided herein.  Moreover, the record includes written statements provided by the Veteran and his representative, as well as a transcript of the January 2010 DRO hearing. 

The Veteran was also afforded VA examinations in April 2008 and October 2012 in connection with his current claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations in this case are adequate, as they are predicated on a review of the Veteran's medical history as well as on an examination, and fully address the rating criteria that are relevant to rating the disability in this case.
Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95. 

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has further assisted the Veteran throughout the course of this appeal by providing him with an SOC and an SSOC, which informed him of the laws and regulations relevant to his claim.  The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.


Law and Analysis

The Veteran contends that he is entitled to a higher initial disability rating for his service-connected PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Separate ("staged") ratings may be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected PTSD with depressive symptoms (PTSD) is currently assigned a 30 percent disability rating effective October 24, 2007 under the Rating Schedule at 38 C.F.R. § 4.130 (General Rating Formula for Rating Mental Disorders), Diagnostic Code 9411.

Under this criteria, a 30 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be an exhaustive list.  The Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004) (agreeing with Court's interpretation in Mauerhan).

In Vazquez-Claudio v. Shinseki, __ F.3d ___, No. 2012-7114 (Fed.Cir. April 8, 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas." 

In assessing the degree of psychiatric disability, GAF (Global Assessment of Functioning) scores are for application and reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed., 1994 (DSM-IV)).  However, the GAF score assigned in a case is not entirely dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  

In this case, an October 2007 VA treatment record shows that the Veteran had a negative screening for PTSD.  The Veteran first sought mental health treatment through the VA in December 2007 following a report during his general physical examination several days earlier that his thoughts about his service in Korea were becoming worse as he got older, which caused trouble sleeping and flashbacks.

During the initial psychiatric evaluation, the Veteran reported experiencing symptoms, such as anxiety, sleep difficulty with nighttime waking, hypervigilance, reduced concentration, and loss of interest.  He reported that he retired as a mechanic in 1998, but was contemplating a part-time job to be more active and for additional income.  Socially, he indicated that he was married with no martial problems.  On examination, the Veteran was cooperative and reasonable, his appearance was appropriate, and his orientation was within normal limits.  His mood was anxious and depressed.  The Veteran's speech and language were within normal limits, his thought process and content (delusions, obsessions, etc.) were normal, his judgment was good, and his insight was limited.  His memory was also intact, and his fund of knowledge was average.  The Veteran denied having suicidal or violent ideation.  Following examination, he was diagnosed with chronic PTSD with depression, and a GAF score of 45 was assigned.  An initial treatment plan, to include a prescription of Celexa (citalopram), was noted.

Thereafter, the Veteran began ongoing mental health treatment through VA with recurring appointments every few months with signs of improvement in symptomatology.  A March 2008 VA treatment record shows that the Veteran reported doing better and was trying the medication gradually due to gastrointestinal distress.  At that time, he reported obtaining a part-time job, and he was planning activities for the future.  On a mental status examination, the doctor noted that the Veteran's mood appeared stable and less depressed.  His speech was goal-directed, his concentration was normal, and his interest in activities, self-esteem, self-confidence, insight, and judgment were all good.  Additionally, his ability to make decisions was not impaired.  The Veteran acknowledged periods of anxiety, but reported that he "deals with it" with occasional nightmares and flashbacks.  A GAF score of 45 was assigned, and the medication was continued.

The Veteran was afforded a VA examination in April 2008 during which he reported having symptoms that included nighttime waking with nightmares approximately two times a week when exposed to reminders (not as fearful as in years past), flashbacks when exposed to reminders, hypervigilance, being socially uncomfortable in public (especially crowds), irritability and anger, and being easily startled.  He reported that he worked for a trucking company following service and then opened his own garage in 1960, which he operated until 1995 when he sold the business.  He returned to work thereafter to replenish his retirement nest egg and currently worked at a factory about 30 hours a week.  Socially, he indicated that he split up from his first wife in 1993 (married in 1955) due to her lack of closeness and support for him.  Two of their three children sided with their mother in the divorce, and he only had a positive relationship with one of them as a result.  He had since remarried.  While he reported not having many male friends, he did indicate that he spent time on projects around the house and acreage, as well as visiting his wife's relatives and spending time with her.  He also indicated that he enjoyed reading and puzzles, but kept television to a minimum.

On examination, the Veteran was highly cooperative and mildly anxious.  His orientation was within normal limits, and his speech was logical and related with no indication of hallucinations, delusions, or formal thought disorder.  There was no flight of ideas, loosening of associations, obsessions, or compulsions.  The Veteran's memory and concentration were adequate.  Sleep disturbance was noted as being mild with a reported six hours of sleep each night.

Following examination, the diagnosis was chronic PTSD with depressive symptoms.  The examiner noted that the Veteran was reporting a full spectrum of PTSD symptoms, along with some depressive symptoms.  Based upon the demonstrated symptomatology, the Veteran was assigned a GAF score of 52.  The examiner noted that the Veteran managed to function fairly well in most life areas and had always worked steadily; however, it was to be noted that he suffered from some social constriction.  The examiner found that the Veteran's PTSD symptoms were consistent with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.

In his July 2008 notice of disagreement, the Veteran contended that his PTSD symptoms were best described by the 50 percent rating criteria and asserted that his GAF score from the VA examination was more consistent with such a rating.  He stated that his symptoms resulted in occupational and social impairment with deficiencies in most areas.  Specifically, he stated that, while he worked steadily as a mechanic for many years, he worked alone due to his severe PTSD, which affected his ability to work with others.  He included a narrative of additional symptoms, to include suffering from at least two panic attacks a week, difficulty with complex commands, short- and long-term memory problems, difficulty with decision-making, unprovoked irritability, and few friends.

Thereafter, VA treatment records through November 2009 continue to show ongoing mental health treatment with findings similar to those shown in the March 2008 VA treatment record of goal-directed speech, normal concentration, and a stable, less depressed mood.  His interest in activities, self-esteem, self-confidence, judgment, and insight were noted to be good, and his ability to make decisions was not impaired.  The Veteran reported that he experienced periods of anxiety, but noted that he "deals with it."  He also indicated that he has occasional nightmares and flashbacks that were less intense.  GAF scores (outside of the April 2008 VA examination) were 45 or 50.

In a September 2008 VA treatment record, the Veteran reported that he was doing well and remained active and energetic.  He also reported that he was dealing with difficulties better.

In a January 2009 VA treatment record, the Veteran indicated that he was doing well and sleeping well, with fewer nightmares and avoidance of certain television shows.

In a June 2009 VA treatment record, the Veteran indicated that he was sleeping well.  He had an adequate energy level and a pretty even mood with some stress related to his wife's daughter.  He stated that everything was "good."

In a November 2009 VA treatment record, the Veteran reported that he was doing well with periods of anxiety with which he dealt.  He stated that he was not depressed, but was easily irritated.  He also reported sleeping less with nocturia being a problem.

In his November 2009 substantive appeal (VA Form 9), the Veteran indicated that his recent GAF score of 45 was more closely described by the 70 percent criteria.  He included a narrative of symptoms, to include no friends and lack of warm relationships with relatives, hallucinations if remaining idle, irritability and anger, difficulty with decision-making, memory problems, and waking several times a month in an anxious state.  He also indicated that he was taking medication that was helping him sleep better.

During the January 2010 DRO hearing, the Veteran testified that he sold his business for several business-related reasons (e.g. onset of computers) and problems dealing with people.  He returned to work in 2002 at an engine plant to keep his mind occupied and later switched jobs upon his return to Iowa.  Though there were many workers at his current job, he worked by himself when assigned to his specific area of janitorial duty.  See DRO Hearing Tr. at 3-5.  He knew that he could be short with some people, so he removed himself to the barn on his property when those people visited.  He indicated that, on a high end, he would have one to two anxiety attacks a week, brought on by nightmares if he watches the news.  Even if he did not watch the news, he answered affirmatively to having nightmares, flashbacks, and anxiety attacks, although he noted that they were more subdued and not quite as bad at times.  See DRO Hearing Tr. at 6-7.

Thereafter, VA treatment records dated through October 2011 continued to show stable symptomatology of goal-directed speech, normal concentration, and good interest in activities.  He had good self-esteem, self-confidence, insight, and judgment, and his ability to make decisions was not impaired.  The Veteran stated that he was not depressed, but continued to have occasional nightmares, flashbacks, and periods of anxiety, although nightmares and flashbacks were less intense.  His sleep was often impacted by problems with nocturia.  His GAF scores ranged from 50 to 60.

In a February 2010 VA treatment record, the Veteran reported that he was doing well with a few problems and reduced sleep due to nocturia.

In a September 2010 VA treatment record, the Veteran reported having difficulty with a physical ailment and being easily irritated, but he indicated that his mood had improved.  He felt "lucky to be here."

In a January 2011 VA treatment record, the Veteran reported that he was involved in many activities.  He maintained his medication, and his depression was noted to be well-controlled.  He reported that nightmares and flashbacks could be severe at times.

In a June 2011 VA treatment record, the Veteran indicated that nightmares and flashbacks were influenced by subjects he watched on television, but stated that his mood was good.  He also noted that he seldom had nightmares.

In an October 2011 VA treatment record, the Veteran indicated that nightmares and flashbacks occurred infrequently, but were influenced by subjects on television, which he avoided.  He stated that he remained active on his acreage with many projects, was sleeping well, and no longer needed afternoon naps.

The Veteran switched VA providers around the end of December 2011 and was continued on medication for his mood.  At that time, he reported intent for a high energy level, but the level was affected by his physical situation.  He also reported having an irritation with people who drove by his house with high beams.  On mental status examination, his mood was euthymic, his thought process and content were within normal limits, his insight and judgment were good, and his memory was intact.  Suicidal or violent ideation was absent, and no psychotic symptoms were reported.  These findings, including the GAF score of 60 assigned at that time, continued on subsequent examinations during ongoing appointments.

A March 2012 VA treatment record shows that the Veteran reported an improvement in his level of energy, motivation, and mood, and indicated that he slept 6 to8 hours each night.

In a June 2012 VA treatment record, the Veteran reported being less easily irritated with more energy, stating "you guys got me propped up really good!"  He continued to work on his acreage and care for his donkeys and mare.

In an October 2012 VA treatment record, the Veteran reported that he was in good spirits, sleeping pretty well, and continuing to work on his acreage.  He also reported that he tried to walk away from confrontations.

The Veteran was afforded a VA examination in October 2012 during which his reported symptoms included avoidance behavior, hypervigilance, and exaggerated startle response.  He reported f 8 hours of sleep at night with a nap in the afternoons.  In regard to work, he reported that he left the workforce in January 2012 because of changes in working conditions creating excessive physical demands, rather than any mental health-related difficulty.  Socially, he reported that his relationships remained unchanged since the last VA examination with the exception of a reconciliation with one of the two children from whom he was estranged and somewhat reduced estrangement from the other.  He also reported a benefit from the medication (paroxetine) prescribed for his treatment and stated that he felt good.  He kept himself busy with work around his acreage.  He denied having any suicidal or homicidal thoughts and indicated that he felt more energized and motivated.  The examiner noted that the Veteran's PTSD symptoms and degree of impairment were consistent with or moderately improved in comparison to those noted at the time of his last VA examination in April 2008.  He reported managing his symptoms well with skills he gained, as well as with the benefit of current treatment.  For example, the Veteran reported some tendency to worry excessively about current concerns, including financial concerns, but learned to redirect his attention and not to dwell on them or on combat-related trauma.

Following examination, the Veteran was diagnosed with mild, chronic PTSD with depressive symptoms.  Based upon the demonstrated symptomatology, the Veteran was assigned a GAF score of 60.  The examiner also commented that the Veteran's symptoms were consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.

In the April 2013 informal hearing presentation, the Veteran's representative continued to contend that the Veteran's symptomatology supported a rating higher than 30 percent based on the record, to include the noted GAF scores and the Veteran's written statements.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled a higher initial rating for his PTSD with depressive symptoms.  The disability picture, to include the severity, frequency, and duration of his symptoms and the resulting impairment of social and occupational functioning, is consistent with a 30 percent rating throughout the time period on appeal.  

The Veteran has a history of symptoms that include sleep disturbance with nightmares, flashbacks, anxiety, irritability, and a depressed mood.  However, many of his symptoms improved once he began treatment and medication. See, e.g., March 2008 VA treatment record (mood appeared stable, less depressed now); January 2011 VA treatment record (depression well-controlled).  In fact, the Veteran specifically stated that he was not depressed, and his mood was noted as being euthymic following transfer of his psychiatric care to another VA doctor.  See, e.g., November 2009 VA treatment record (states not depressed); December 2011 VA treatment record onward (euthymic mood).  In addition, the Veteran's sleep improved (or was affected by non-related physical issues), and he reported that he was able to have fewer nightmares and flashbacks with the avoidance of certain reminders on the television, or nightmares that were less severe.  See, e.g., January 2009 VA treatment note; January 2010 DRO hearing (more subdued, not quite as bad at times); June 2011 VA treatment record (seldom had nightmares).  The record also shows that the Veteran reported that he was able to "deal" with his feelings of anxiety and excessive worry, to include as due to the skills he gained and benefit of treatment.  See October 2012 VA examination report.

The Board also notes that the Veteran did demonstrate deficiencies in social situations.  However, he was able to maintain an ongoing relationship with his wife and child, which expanded to include somewhat improved relationships with the two estranged children (as a result of divorce) by the time of the October 2012 VA examination.  He also indicated that he spent time with his wife regularly.  

In addition, the Veteran had a long employment history following his separation from service, to include operating his own auto mechanic business for over 35 years until he sold it due in part to the progression of computers.  He later returned to work to engage his mind and earn additional money for retirement.  Although he indicated that he enjoyed working alone and had some issues with people not agreeing with his ideas while running his mechanic shop, the record does not indicate that these issues impaired his ability to perform his work duties or operate his business.  The record shows that the Veteran left the work force in 2012 due to physical demands, and it was specifically noted that it was not related to any mental health concerns.  

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

In this case, the record does not demonstrate that the Veteran's overall disability picture is consistent with such a rating during the appeal period, to include consideration of the Veteran's social and occupational functioning as discussed above.  Again, the Veteran did demonstrate deficiencies in social situations, but he was able to maintain some social relationships and conduct himself accordingly (e.g., retreat to the barn rather than get short with some people).  His long employment history in several settings is inconsistent with the level of impairment of difficulty in establishing and maintaining effective work relationships.  Moreover, the Veteran's symptomatology was not similar to that of the 50 percent criteria.  Specifically, the ongoing VA treatment records show that his thought process was normal, and his memory, insight, and judgment were all good.  Although he had a depressed mood, the Veteran's affect was not flattened.   Moreover, there is no indication that he had impaired memory or circumstantial, circumlocutory, or stereotyped speech.

The Board notes that the Veteran did report having some symptoms of the 70 and 100 percent criteria, to include difficulty adapting to stressful circumstances, unprovoked irritability, panic attacks, and hallucinations.  While he consistently reported being easily irritated, the record does not reflect that the Veteran reacted in a violent manner to those feelings.  He also indicated during the course of treatment that he was less easily irritated and tried to walk away from confrontations.  See VA treatment records June, October 2012.  Similarly, while depressive symptoms were noted during early treatment, the record does not reflect it was near-continuous in nature affecting the ability to function independently, appropriately ,and effectively.  To the extent other symptoms associated with these ratings were shown, the Board has considered them and finds that the Veteran's PTSD has not been shown to be productive of occupational and social impairment with deficiencies in most areas or total occupational and social impairment to warrant either a 70 or 100 percent rating.  Moreover, there is no indication that he has had many of the other symptoms, such as homicidal and suicidal ideation; disorientation to time or place; obsessional rituals; illogical, obscure, or irrelevant speech; or, neglect of personal appearance and hygiene.

The record reflects that the Veteran reported some of the above-stated symptoms on a one- or two-time basis in the July 2008 notice of disagreement and November 2009 substantive appeal (e.g., panic attacks at least twice a week; short- and long-term memory problems; hallucinations).  However, these statements are inconsistent with the remainder of the record.  Moreover, to the extent that these lay statements of the Veteran reflect a higher degree of occupational and social impairment, the Board finds that the statements made to VA psychiatric health care professionals during examinations and treatment are more probative than statements made in furtherance of an appeal for increased compensation benefits.  See Pond v. West, 12 Vet. App. 341, 345-46 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).  Thus, the Board has accorded more weight to the statements made in the course of treatment and on examination.

Finally, the Board acknowledges the GAF scores of record that range between 45 and 60 during the appeal period.  A GAF score ranging 41 to 50 is contemplated for serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the Diagnostic and Statistical Manual of Mental Disorders, 4th Edition, of the American Psychiatric Association  in the rating schedule). 

In this case, while the GAF scores of 45 or 50 may suggest some impairment greater than that contemplated in the rating assigned, it is but one factor for consideration in assigning a rating.  Overall, the symptoms demonstrated by the Veteran do not reflect an entire picture of behavior and level of impairment that is indicative of the low GAF scores of 45 or 50.  As such, while considering the GAF scores of record as part of the total social and occupational functioning picture, the Board finds the narratives contained in the treatment records and the VA examiner's explanations to be the most probative evidence of the Veteran's psychological symptomatology.

Significantly, the April 2008 VA and October 2012 VA examiners both stated that the Veteran's PTSD symptoms were consistent with occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning with regard to routine behavior, self-care, and conversation.  The October 2012 VA examiner also commented that the Veteran's PTSD symptoms and degree of impairment were consistent with or moderately improved in comparison to those noted at the time of his last VA examination in April 2008.  

After considering the evidence of record, the Board finds that the Veteran's symptoms more closely approximate the criteria for the currently assigned 30 percent disability rating.  Overall, the Veteran has not demonstrated a level of impairment consistent with the 50 percent criteria, nor have the Veteran's symptoms caused occupational and social functioning in most of the areas referenced by the criteria referenced in the 50 percent evaluation.  Mauerhan, supra, Vazquez-Claudio, supra.  The criteria for the next higher rating of 50 percent have not been met or approximated for any period in this appeal. See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Thus, the Board concludes that the weight of the evidence is against the Veteran's claim for an initial rating in excess of 30 percent for PTSD.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. at 53.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which primarily consists of sleep disturbance with nightmares, flashbacks, anxiety, irritability, and a depressed mood.  Indeed, the 30 percent evaluation contemplates the overall effect of all of his symptomatology on his occupational and social functioning.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).








ORDER

Entitlement to an initial disability rating in excess of 30 percent for PTSD with depressive symptoms is denied.



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


